 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9    AMAZON.COM, INC., a Delaware corporation,
                                                           No. C19-0523 RSM
10                             Plaintiff,
                                                           ORDER GRANTING PLAINTIFF
11                                                         AMAZON.COM, INC.’S MOTION
             v.
                                                           FOR AUTHORIZATION FOR
12                                                         ALTERNATIVE SERVICE OF
      ROY ORON, an individual; MAAYAN
      MARZAN (aka MAAYAN ALMOG), an                        PROCESS ON MAAYAN MARZAN
13                                                         AND CLICKOMY LTD.
      individual; CLICKOMY, LTD., an Israeli
14    company; RASHEED ALI, an individual;
      PETER BRADFORD, an individual; CASH
15    NETWORK, LLC, a Nevada limited liability
      company; JEFFREY GILES, an individual;
16    DALE BROWN, an individual; FIRST
      IMPRESSION INTERACTIVE, INC., an Illinois
17    corporation; and JOHN DOES 1–10,

18                             Defendants.

19

20           This matter comes before the Court on Plaintiff Amazon.com, Inc.’s (“Amazon”)

21    Motion for Authorization for Alternative Service of Process on Maayan Marzan and Clickomy

22    Ltd. The Court has reviewed the Motion and supporting documents, as well as the papers filed

23    in connection with this matter. The Court finds good cause to grant Amazon’s motion. The

24    Court orders that Amazon has leave under Federal Rule of Civil Procedure 4(f)(3) and (h)(2) to

25    serve Defendant Maayan Marzan (aka Maayan Almog) and Defendant Clickomy Ltd. by

26    internationally registered mail and email as indicated below:
       Defendant             Registered Mail                      Email
27
     [PROPOSED] ORDER GRANTING AMAZON’S MOTION                              Davis Wright Tremaine LLP
                                                                                     L AW O F FI CE S
     FOR ALTERNATIVE SERVICE (2:19-CV-00523-RSM) — 1                           920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104
                                                                          206.622.3150 main ꞏ 206.757.7700 fax
 1                             47 Yitzhak Rabin Blvd.,               maayanmarzan@gmail.com
       Maayan Marzan
                                Modi’im-Maccabeem-Reu’t,
 2                              7174915 Israel                        maayan@clickomy.com
                                (Marzan’s residence)
 3
                               7 Abba Hillel St.,                  maayanmarzan@gmail.com
 4     Clickomy Ltd.
                                Ramat Gan, 5252204 Israel
 5                              (Clickomy Ltd.’s registered         maayan@clickomy.com
                                corporate address)
 6                                                                  roy@clickomy.com
                               47 Yitzhak Rabin Blvd.,
 7                              Modi’im-Maccabeem-Reu’t,
 8                              7174915 Israel
                                (Marzan’s residence)
 9
                               533 Hazait Street, 59 Hazait,
10                              Beit Aryeh, 7194700 Israel
                                (Oron’s residence)
11

12           Such service shall be made no later than ten days from the date of this Order or at such
13    time as may be extended by this Court.
14           DATED this 21st day of November 2019.
15

16                                                 A
                                                   RICARDO S. MARTINEZ
17                                                 CHIEF UNITED STATES DISTRICT JUDGE
18    Presented by:
19    DAVIS WRIGHT TREMAINE LLP
      Attorneys for Plaintiff Amazon.com, Inc.
20
      By s/ Bonnie E. MacNaughton
21       Bonnie E. MacNaughton, WSBA #36110
         James H. Wendell, WSBA #46489
22       Sara A. Fairchild, WSBA #54419
         920 Fifth Avenue, Suite 3300
23       Seattle, WA 98104
         Tel: (206) 622-3150
24       Fax: (206) 757-7700
         Email: bonniemacnaughton@dwt.com
25               jamiewendell@dwt.com
                 sarafairchild@dwt.com
26

27
     [PROPOSED] ORDER GRANTING AMAZON’S MOTION                               Davis Wright Tremaine LLP
                                                                                      L AW O F FI CE S
     FOR ALTERNATIVE SERVICE (2:19-CV-00523-RSM) — 2                            920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104
                                                                           206.622.3150 main ꞏ 206.757.7700 fax
